El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Cándido Rodríguez residía en las afueras de Juana Díaz cerca del trayecto de la carretera central que se extiende entre dicha población y la de Coamo. El 26 de marzo de 1944, como a las siete y media de la noche, Rodríguez y algu-nos miembros de su familia, caminaban a pie por la derecha de la referida carretera, con dirección a Juana Díaz. A la sazón iba, en la misma dirección, Guillermo Arbona en un automóvil de su propiedad guiado por un empleado suyo. Este automóvil marchaba más bien por su izquierda, a una velocidad regular y sin luces de clase alguna. En dirección contraria, es decir, de Juana Díaz hacia Coamo, viajaba Enrique Gierbolini, guiando una pequeña guagua (pick-up), la cual venía por su derecha, pero con sus luces deslumbrantes y a una velocidad de cuarenta a cincuenta millas por hora. La guagua de Gierbolini se encontró con su derecha ocupada por el automóvil de Arbona y tratando de evitar la colisión, desvió hacia su izquierda para dejarle su derecha a Arbona. *715No obstante esa maniobra, los dos vehículos chocaron. Con motivo de la colisión la guagua siguió desviada hacia su iz-quierda atrapando a Cándido Rodríguez, quien se había echa-do a su extrema derecha, causándole lesiones que le produje-ron una incapacidad parcial permanente de una pierna. De allí la guagua siguió rumbo a su derecha destrozándose contra un árbol a la orilla del camino.
Rodríguez presentó demanda de daños y perjuicios contra Arbona. Este a su vez presentó demanda de tercero deman-dante contra G-ierbolini y contra Antonio Padilla, éste último como supuesto dueño de la guagua. Solicitó Arbona que se desestimase en cuanto a él la demanda presentada por Cán-dido Rodríguez, y que se declarase que los únicos responsa-bles del accidente fueron Antonio Padilla y Enrique Gierbo-lini, contra los cuales solicitó una sentencia por $300 por los daños causados a su automóvil, más las costas y honorarios de abogado. Posteriormente, se radicó úna estipulación para que se desestimase la demanda de Arbona en cuanto a Padilla, y así se hizo.
Trabada la contienda entre Rodríguez, Arbona y Gierbo-lini, la corte inferior dictó sentencia condenando a Guillermo Arbona y al tercero demandado Enrique Gierbolini a pagar al demandante solidariamente la suma de $3,018 por concepto de daños y perjuicios, más las costas y $300 para honorarios de abogado. Gierbolini no apeló. El presente recurso fué iniciado por Arbona. Como único error señala el que la cor-te resolviese que la causa próxima del accidente fué su ne-gligencia concurrente con la de Gierbolini.
Los hechos probados revelan que Arbona fué negligente al viajar por su izquierda y al llevar las luces apagadas, a pesar de que hacía más de media hora que se había puesto el sol. También revelan que Gierbolini fué negligente al mar-char a una velocidad de cuarenta a cincuenta millas, a pesar de hallarse en una zona densamente poblada, si es que no era *716urbana. Si no hubiera sido por la negligencia de Arbona, el accidente no hubiera ocurrido pues al .encontrar su camino ex-pedito, Grierbolini hubiera seguido su marcha sin dificultad alguna. Tampoco hubiera sucedido el accidente si Grierbolini hubiera venido a una velocidad moderada, pues tratándose de que el accidente ocurrió en una recta, hubiera podido ver al automóvil de Arbona y detener su vehículo a tiempo. En tales circunstancias, la causa próxima del accidente fué la ne-gligencia concurrente del demandado y del tercero demandado. Y en la hipótesis de que pudiera decirse que la conducta de Gierbolini fué imprudente y temeraria y que la de Arbona pudiera calificarse de simple falta de cuidado, esa circuns-tancia no exoneraría de responsabilidad a ninguno de ellos. González v. White Star Bus Line, Inc., 53 D.P.R. 659; Cubano v. Jiménez et al., 32 D.P.R. 167; Monografías en 62 A.L.R. 1425 y 16 A.L.R. 465.

Procede la confirmación de la sentencia.